A decision was filed herein on February 11, 1916. At that time, in stating our conclusion that the complaint failed to state a cause of action against the defendants Wilcox, Moran, and Lynn, our attention was directed to the form of guaranty and waiver on the back of the notes, as to which we found that the complaint did not allege the execution of any such guaranty or waiver. We overlooked the fact that within the notes themselves it was stated that "the makers and indorsers of this note hereby waive diligence, demand, protest, and notice." That language being contained in the notes, the indorsement by said defendants on the back of each note constituted a waiver without any separate statement thereof. (Daniel on Negotiable Instruments, 6th ed., sec. 1092.)
The decision of this court herein is hereby modified by striking therefrom the final paragraph, which was as follows: "It appearing that the judgment against Standard Lumber 
Wrecking Company is for an excessive amount and that no cause of action was stated against the other defendants, it is ordered that the judgment and order be and they hereby are reversed." In lieu thereof we substitute the following: "It appearing that the judgment is for an excessive amount, it is ordered that the judgment and the order denying a new trial be and they hereby are reversed."
Respondent's petition for a rehearing is denied.
James, J., and Shaw, J., concurred.